     USDC IN/ND case 2:19-cv-00084-JTM document 22 filed 03/29/21 page 1 of 9


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

ALANA LEMMEN,                              )
                                           )
              Plaintiff,                   )
                                           )
              v.                           )      No. 2:19 CV 84
                                           )
STATE FARM MUTUAL                          )
AUTOMOBILE INSURANCE                       )
COMPANY,                                   )
                                           )
              Defendant.                   )

                                  OPINION and ORDER

        Before the court is the motion of defendant State Farm Mutual Automobile

Insurance Company for partial summary judgment. (DE # 14.) In this motion,

defendant seeks summary judgment on the claim of plaintiff Alana Lemmen that

defendant acted in bad faith with respect to the payment of benefits under plaintiff’s

automobile insurance policy. For the reasons set forth below, the motion is granted.

I.      BACKGROUND

        In November 2017, plaintiff’s vehicle was rear-ended by a third party’s vehicle.

Plaintiff suffered: (1) post-concussion syndrome; (2) cervical disc disorder with C5-C6

internal disc disruption and calcification of her anterior longitudinal ligament; (3)

displacement of her C5-C6 intervertebral disc without myelopathy; and (4) cervical

radiculopathy. (DE # 18-3 at 3.) Plaintiff’s treating physician indicated that, at least as of

August of 2018, he could not state definitively whether plaintiff had permanent injuries

or needed surgery until further workup and studies were completed. (Id. at 3-4.)
   USDC IN/ND case 2:19-cv-00084-JTM document 22 filed 03/29/21 page 2 of 9


       Plaintiff’s medical bills added up to nearly $17,000. (DE # 18-4.) Plaintiff

recovered $25,000, the full liability coverage limit, from the third party’s insurer.

Plaintiff sought additional money from her own insurer, the defendant in this case,

under the underinsured motorist coverage provision in her policy, the limits of which

were also $25,000.

       Defendant offered $5,000 in underinsured motorist benefits. Plaintiff, through

her attorney, rejected the offer, and demanded the full $25,000 available under the

underinsured motorist provision of the policy. Plaintiff claims she “reasonably

demanded the remaining $25,000.00 . . . multiple times from Defendant State Farm.”

(DE # 18 at 3.) Plaintiff further states she “made it clear that $5,000.00 was unacceptable

and that [she] was owed much more than her . . . policy limit.” (Id.) According to

plaintiff, “[d]ue to the serious and permanent injuries [she] sustained, she is

undoubtedly owed more than her policy’s $25,000.00 underinsured motorist coverage

limit she purchased from Defendant State Farm.” (Id. at 6.) According to plaintiff, “State

Farm failed to provide any explanation why it believed [she] was only owed $5,000.00

under her policy.” (Id.)

       Defendant submitted some of its internal records connected to plaintiff’s case.

The records indicate that defendant’s representative made the following notation on

November 14, 2018: “Called [plaintiff’s attorney] and extended UIM offer ofr [sic]

$5000. He said she will not accept it as this is a PL case of $25,000. He argued that she

suffered a herniated disc as a result of this accident and that she may have a brain injury


                                              2
   USDC IN/ND case 2:19-cv-00084-JTM document 22 filed 03/29/21 page 3 of 9


and need more tests and continual treatment. Explained the medical records did not

state she had a brain injury . . . she did have a concussion . . . but no indication that she

will have to have more tests of what can come later. Explained there was no

hemorraging found from the tests. Also explained she has a long history of back issues

including 7 years of back pain, schlerosis, and degenerative issues. Explained her

specials were approx $20,000, SF waived the MPC subro, and she got the $25,000 for the

at fault carrier. Explained do not find that this accident was the sole cause of her

injuries. The attorney got upset and said if SF does not offer the PL he will file suit and

go to a jury and find a bad faith claim. Explained the atty that this is not a bad faith

claim and that if her doctor will put in writing that she will need back surgery and send

to us and we will review. Attorney said will not do that and will just file suit. Asked to

send offer in writing and said good bye.” (DE # 19-1 at 1.)

       Plaintiff asserts that defendant proceeded to send her an unsolicited settlement

check for $5,000 on November 30, 2018, “in likely an attempt to tempt [her] into

accepting much less than she was owed under her policy.” (DE # 18 at 4.) Rather than

accept the settlement, plaintiff filed suit against defendant, alleging breach of contract

and breach of duty to act in good faith (also known as a “bad faith” claim) on December

3, 2018. (DE # 4.)

       The parties’ attorneys continued to negotiate. On February 5, 2019, counsel from

both sides discussed the bad faith claim. Plaintiff’s attorney claims that during that

discussion, defendant’s counsel told him that defendant would not participate in

settlement negotiations until plaintiff dropped her bad faith claim and that defendant

                                              3
   USDC IN/ND case 2:19-cv-00084-JTM document 22 filed 03/29/21 page 4 of 9


would be focused on getting the bad faith claim dismissed before further attempting to

settle. (DE # 18 at 4.) In an email correspondence dated February 6, 2019, counsel for

defendant summarized his take on the discussion with plaintiff’s counsel that took

place the day before: “I requested that your client consider dismissing the bad faith

component of her complaint . . . without prejudice. If we could so stipulate this would

allow the Plaintiff to reinstate her bad faith allegations, should she desire, at any time

during the pendency of this case. . . My review of the claim file leads me to believe there

is a dispute between the Plaintiff and State Farm as to the value of Ms. Lemmen’s

underinsured motorist claim. But nothing more. If there is something that I’m missing

that you believe would support a claim of bad faith please disclose what that is.” (DE #

19-3 at 2.) Plaintiff’s counsel responded via email: “Liability is crystal clear in this case

and the damages are similarly clear. Mrs. Lemmen is owed much more than the

available $25,000 under her policy. . . . We attempted to resolve this case informally

with State Farm numerous times before filing suit. In response, State Farm gave Mrs.

Lemmen an unfounded $5,000 take it or file suit top offer. . . . Mrs. Lemmen will not

amend her Complaint.” (DE # 19-3 at 1-2.)1


       1
         Plaintiff’s attorney’s account of the conversation with defense counsel is
contained in the brief filed in response to defendant’s motion for partial summary
judgment, not in a format that the court would typically require for evidence, such as a
sworn affidavit or deposition testimony. Defendant also objects, more generally, to the
court’s consideration of any events occurring after plaintiff filed the bad faith claim
(including the aforementioned conversation), as these events necessarily could not be
relevant to the merits of a bad faith claim that had already been filed. However, to
afford plaintiff the full benefit of the doubt, the court will consider post-complaint facts
and the non-evidentiary statement of plaintiff’s counsel for the limited purpose of this
opinion, as ultimately defendant is entitled to summary judgment on the bad faith
claim with or without consideration of these facts.

                                               4
      USDC IN/ND case 2:19-cv-00084-JTM document 22 filed 03/29/21 page 5 of 9


         Defendant now seeks partial summary judgment on plaintiff’s bad faith claim,

only. (DE # 14.) The motion is fully briefed and ripe for ruling.

II.      LEGAL STANDARD

         Federal Rule of Civil Procedure 56 allows for the entry of summary judgment

against a party “who fails to make a showing sufficient to establish the existence of an

element essential to that party’s case, and on which that party will bear the burden of

proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). “[S]ummary judgment is

appropriate–in fact, is mandated–where there are no disputed issues of material fact

and the movant must prevail as a matter of law. In other words, the record must reveal

that no reasonable jury could find for the non-moving party.” Dempsey v. Atchison,

Topeka, & Santa Fe Ry. Co., 16 F.3d 832, 836 (7th Cir. 1994) (citations and quotation marks

omitted). “[T]he burden on the moving party may be discharged by ‘showing’–that is,

pointing out to the district court–that there is an absence of evidence to support the

nonmoving party’s case.” Celotex, 477 U.S. at 325.

         In responding to a motion for summary judgment, the non-moving party must

identify specific facts establishing that there is a genuine issue of fact for trial. Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986); Palmer v. Marion County, 327 F.3d 588, 595

(7th Cir. 2003). In doing so, the non-moving party cannot rest on the pleadings alone,

but must present fresh proof in support of its position. Anderson, 477 U.S. at 248;

Donovan v. City of Milwaukee, 17 F.3d 944, 947 (7th Cir. 1994). A dispute about a material

fact is genuine only “if the evidence is such that a reasonable jury could return a verdict


                                               5
   USDC IN/ND case 2:19-cv-00084-JTM document 22 filed 03/29/21 page 6 of 9


for the nonmoving party.” Anderson, 477 U.S. at 248. If no reasonable jury could find for

the non-moving party, then there is no “genuine” dispute. Scott v. Harris, 550 U.S. 372,

380 (2007).

III.   DISCUSSION

       Indiana law has long recognized that there is a legal duty implied in all

insurance contracts that the insurer deal in good faith with its insured. Erie Ins. Co. v.

Hickman by Smith, 622 N.E.2d 515, 518 (Ind. 1993). Negligence, breach of contract, or

even poor judgment on the part of an insurance company is insufficient to establish the

independent tort of bad faith. Id. at 519-20. Instead, “the element of conscious

wrongdoing must also be present.” Allstate Ins. Co. v. Fields, 885 N.E.2d 728, 732 (Ind. Ct.

App. 2008). Wrongdoing sufficient to sustain a bad faith claim can be demonstrated

with “evidence of a state of mind reflecting dishonest purpose, moral obliquity, furtive

design, or ill will.” Id.

       Defendant has met its initial burden on its motion for summary judgment by

pointing out a lack of evidence in support of plaintiff’s claim of bad faith. Celotex, 477

U.S. at 325. In response, plaintiff makes essentially two arguments regarding the

existence of a genuine issue of material fact in connection with her bad faith claim: (1)

defense counsel urged plaintiff to drop the bad faith claim and indicated a lack of

interest in negotiating until the bad faith claim was eliminated; and (2) the plaintiff’s

injuries speak for themselves and demonstrate that defendant acted in bad faith in

offering a mere $5,000.


                                              6
   USDC IN/ND case 2:19-cv-00084-JTM document 22 filed 03/29/21 page 7 of 9


       Even if one overlooks the awkwardness of basing a bad faith claim on an

insurer’s actions after the bad faith claim is filed, no reasonable fact-finder could infer

bad faith from defendant’s purported emphasis on elimination of a claim of bad faith

during the course of negotiations with opposing counsel. Such is the nature of litigation

and settlement negotiations. As a fellow district court stated, “Each adverse party has

the right to stand firm and advance its interests during the negotiations.” Whiles v.

Allstate Ins. Co., No. CIV. 3:04CV134AS, 2005 WL 2204866, at *4 (N.D. Ind. Sept. 9, 2005).

It does not amount to bad faith to jockey for a strategic advantage in litigation or to

attempt to eliminate a potentially high-cost claim like one alleging bad faith (which

carries the potential of punitive damages). In order for there to be sufficient evidence

from which a fact-finder could find in plaintiff’s favor, there would need to be something

else from which a dishonest state of mind could be inferred; garden-variety litigation

maneuvers will not suffice.

        But rather than offer some other evidence demonstrating dishonest intent on

defendant’s part, plaintiff repeatedly rests on the notion that her injuries speak for

themselves. Plaintiff claims that “her damages clearly exceed her policy limits” and

“she is undoubtedly owed more than her policy’s $25,000.00 underinsured motorist

coverage limit.” (DE # 18 at 6.) However, the amount of plaintiff’s damages is not

“clear” to the court, and no reasonable fact-finder could make a reasonable inference

regarding the amount of damages, either. Plaintiff, at this point, has already been

compensated beyond her actual medical expenses, and the internal records submitted


                                              7
   USDC IN/ND case 2:19-cv-00084-JTM document 22 filed 03/29/21 page 8 of 9


by defendant (unchallenged by plaintiff) indicate that defendant offered to reconsider

its settlement offer upon receipt of further documentation from plaintiff’s treating

physician regarding further surgery and treatment. Plaintiff provided no such further

documentation to defendant, nor to the court. Her damages are far from “clear.” They

are certainly not “clear” enough to permit a fact-finder to reasonably infer that

defendant acted in bad faith by offering her $5,000.

       The crux of plaintiff’s arguments is really disdain for defendant’s settlement

strategy. As a fellow Indiana district court articulated: “It takes more than a dislike of

the settlement tactics of this insurance company to make a [bad faith] claim against it

under the law of Indiana.” Whiles v. Allstate Ins. Co., No. CIV. 3:04CV134AS, 2005 WL

2204866, at *4 (N.D. Ind. Sept. 9, 2005). And plaintiff’s insistence that she is simply in the

right falls short. Plaintiff presumably felt justified in refusing to accept defendant’s

terms, yet she “offers no explanation as to why her refusal to settle on [her opponent’s]

terms is less culpable than [her opponent’s] refusal to settle on her terms.” State v.

Carter, 658 N.E.2d 618, 623 (Ind. Ct. App. 1995).

       “The Indiana Supreme Court has recognized the right of insurance companies to

dispute the amount of a claim.” Whiles, 2005 WL 2204866, at *4. Defendant did so here.

Without more from which a culpable state of mind may be inferred, the court cannot

conclude that a reasonable fact-finder could resolve a bad faith claim in plaintiff’s favor.

Therefore, partial summary judgment is appropriate.




                                              8
  USDC IN/ND case 2:19-cv-00084-JTM document 22 filed 03/29/21 page 9 of 9


IV.   CONCLUSION

      For the reasons set forth above, the court GRANTS defendant’s motion for

partial summary judgment on plaintiff’s bad faith claim. (DE # 14.) The court makes no

comment on the merits of plaintiff’s claim for breach of contract; this claim remains

pending.

                                         SO ORDERED.

      Date: March 29, 2021
                                          s/ James T. Moody
                                         JUDGE JAMES T. MOODY
                                         UNITED STATES DISTRICT COURT




                                            9
